Exhibit 99.1 December 29, 2008 Mark Daniels 4521 PGA Blvd. #350 Palm Beach Gardens, FL 33418 Re: Tactical Air Defense Annual Meeting of Shareholders Dear Mr. Daniels: In connection with the 2008 Annual Meeting of Shareholders of Tactical Air Defense, Inc. Transfer Online, Inc. has prepared the enclosed tabulation report. This report covers Common and Preferred Shares, represented by the attached exhibits as follows: ● Exhibit A – Vote Report of Common Shareholders ● Exhibit B – Vote Report of Preferred Shareholders, including those recorded by Tactical Air Defense. ● Exhibit C – Final Tabulation Report, covering both preferred and common shares. I certify that the attached reports accurately represent the votes received by Transfer Online, Inc. Please contact me if you have any questions regarding this information. Sincerely, Records Administrator 317 SW
